Case:19-13953-KHT Doc#:60 Filed:05/08/20 Entered:05/08/20 14:19:32 Page1 of 4

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

IN RE: CASE NO: 19-13953KHT
STEPHANIE L. SMALLFOOT CHAPTER 13

Debtor

 

CHAPTER 13 TRUSTEE’S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN
PAYMENTS

 

Comes now, Adam M. Goodman, Standing Chapter 13 Trustee, and moves this Honorable Court to
dismiss this case based on the following:

i Debtor filed the instant case under Chapter 13 on May 9, 2019. The Chapter 13 Plan was
confirmed on January 3, 2020.

2. The Debtor in the above captioned case filed the Plan and proposed current monthly
payments of $ 600.00 per month.

3. The Debtor has failed to comply with the requirement of making regular monthly Plan
payments. The total of payments due through April 2020 is $4,435.98. The Debtor has
paid a total of $2,636.00, causing a delinquency of $1,799.98 through April.

4. The last payment having been received by the Trustee on February 13, 2020.

5. Payment of $1,799.98, plus the May payment, is required to be current through May 2020.

6. THE DEBTOR SHALL BE ACCOUNTABLE FOR ANY PAYMENTS WHICH
BECOME DUE AFTER THE DATE OF THIS MOTION AND UP TO THE DATE OF
THE MEETING WITH THE TRUSTEE

WHEREFORE, the Trustee requests that this case be dismissed pursuant to 11 U.S.C. §
1307(c)(1) and (6).

Dated: May 8, 2020 By: _s/Adam M. Goodman

 

Adam M. Goodman

Standing Chapter 13 Trustee
P.O. Box 1169

Denver, CO 80201

Phone: (303) 830-1971

Fax: (303) 830-1973
agoodman@ch13colorado.com
Case:19-13953-KHT Doc#:60 Filed:05/08/20 Entered:05/08/20 14:19:32 Page2 of 4

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

IN RE: CASE NO: 19-13953KHT
STEPHANIE L. SMALLFOOT CHAPTER 13

DEBTOR

 

NOTICE PURSUANT TO L.B.R. 9013-1 OF CHAPTER 13 TRUSTEE'S MOTION TO
DISMISS

 

OBJECTION DEADLINE: May 26, 2020

NOTICE IS HEREBY GIVEN that the Chapter 13 Trustee (the "Movant") has filed a Motion to
Dismiss with the Bankruptcy Court and requests the following relief: Dismiss Chapter 13 case for
failure to make plan payments.

If you oppose the motion or object to the requested relief your objection and request for hearing
must be filed on or before the objection deadline stated above, served on the Movant at the address
indicated below, and must state clearly all objections and any legal basis for the objections. The
court will not consider general objections.

In the absence of a timely, substantiated objection and request for hearing by an interested party,

the court may approve or grant the requested relief without any further notice to creditors or other
interested parties.

Dated: May 8, 2020 By: s/Adam M. Goodman

 

Adam M. Goodman

Standing Chapter 13 Trustee
P.O. Box 1169

Denver, CO 80201-1169

(303) 830-1971

Fax: (303) 830-1973
agoodmani@ch 13colorado.com
Case:19-13953-KHT Doc#:60 Filed:05/08/20 Entered:05/08/20 14:19:32 Page3 of 4

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

IN RE: CASE NO: 19-13953KHT
STEPHANIE L. SMALLFOOT CHAPTER 13

DEBTOR

CERTIFICATE OF SERVICE

The undersigned certifies that on May 8, 2020, I served a complete copy of the Chapter 13
Trustee’s Motion to Dismiss and Notice on all parties against whom relief is sought and those
otherwise entitled to service at the following addresses:

STEPHANIE L. SMALLFOOT, 9559 W. COAL MINE AVE., 4H, LITTLETON, CO 80123,

ROBERT V SALTER, via CM/ECF

By: s/Adam M. Goodman
Adam M. Goodman
Standing Chapter 13 Trustee
P.O. Box 1169
Denver, CO 80201-1169
(303) 830-1971
Fax: (303) 830-1973
Case:19-13953-KHT Doc#:60 Filed:05/08/20 Entered:05/08/20 14:19:32 Paged4 of 4

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

IN RE: CASE NO: 19-13953KHT
STEPHANIE L. SMALLFOOT CHAPTER 13

DEBTOR

 

ORDER DISMISSING CHAPTER 13 CASE AFTER CONFIRMATION OF PLAN

 

THIS MATTER comes before the Court on the Motion to Dismiss filed by the Chapter 13
Trustee. Notice has been given to the Debtor and Debtor's counsel. No timely objection has been filed.

The Court

FINDS that:

1. Cause exists for dismissal of this case pursuant to 11 U.S.C. Section 1307.
x A Plan has been confirmed.

3. No request for delayed revestment of property of the estate has been made.

IT IS THEREFORE ORDERED that:

1. THIS CASE IS DISMISSED. The Clerk of the Court shall serve this Order on all
creditors and parties in interest within fourteen (14) days.

2. In accordance with 11 U.S.C. Sections 349(b)(1) and (2), any transfer avoided under
Section 522, 544, 545, 547, 548, 549 or 724(a) of Title 11, or preserved under Section 510(c)(2),
522(1)(2) or 551 of Title 11 is reinstated; any lien voided under Section 506(d) of Title 11 is
reinstated; and any Order, judgment or transfer ordered under Section 522(1)(1), 542, 550, or 553

of Title 11 is vacated.

3. All property of the estate, except payments made by the Debtor to the Trustee, shall
revest in the Debtor as of the date of this Order pursuant to 11 U.S.C. Section 349.

4, As soon as practicable, the Trustee shall distribute payments received from the Debtor(s) in
accordance with the terms of the confirmed Plan. 11 U.S.C. Section 1326(a)(2).

BY THE COURT:
Dated:

 

United States Bankruptcy Judge
